   Case 2:21-mj-30275-DUTY ECF No. 1, PageID.1 Filed 06/03/21 Page 1 of 5




                                                 Case: 2:21−mj−30275
                                                 Assigned To : Unassigned
                                                 Assign. Date : 6/3/2021
                                                 Description: CMP USA v. ALCALA
                                                 HERNANDEZ (SO)




June 3, 2021
Case 2:21-mj-30275-DUTY ECF No. 1, PageID.2 Filed 06/03/21 Page 2 of 5
Case 2:21-mj-30275-DUTY ECF No. 1, PageID.3 Filed 06/03/21 Page 3 of 5
Case 2:21-mj-30275-DUTY ECF No. 1, PageID.4 Filed 06/03/21 Page 4 of 5
Case 2:21-mj-30275-DUTY ECF No. 1, PageID.5 Filed 06/03/21 Page 5 of 5




              June 3, 2021
